                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JOHN CURKOVIC,

                      Plaintiff,

v.                                                         Case No: 6:16-cv-1784-Orl-41GJK

BROOKS TURTON and BOTTLING
GROUP, LLC,

                      Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on the Verified Motion of Defendant to Tax Costs (Doc.

63). United States Magistrate Judge Gregory J. Kelly submitted a Report and Recommendation

(Doc. 69), recommending that the Court grant the Motion and award Defendant Bottling Group,

LLC $4,249.11 in taxable costs.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis in the Report and Recommendation. It is therefore ORDERED and

ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 69) is ADOPTED and CONFIRMED and

              made a part of this Order.

          2. The Verified Motion of Defendant to Tax Costs (Doc. 63) is GRANTED.

          3. Defendant Bottling Group, LLC is awarded taxable costs in the amount of

              $4,249.11.




                                           Page 1 of 2
       DONE and ORDERED in Orlando, Florida on October 11, 2018.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
